12/29/2022


 D         ORIGINA1
                                                                                                      Case Number: DA 22-0585




                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                     THE OFFICE OF THE CLERK OF SUPREME COURT
                             HELENA, MONTANA 59620-3003

                                            Supreme Court No.
                                               DA 22-0585
                                                                                      FILED
TIMOTHY J. WHALEN,
                                                                                       DEC 2 9 2022
            Plaintiff and Appellant,                                                Bowen Greenwood
                                                                                  Clerk of Supreme Court
                                                                                     State of Montana

and ELIZABETH BRIDGES,

            Plaintiff,                                                         GRANT OF EXTENSION

      v.

BEARTOOTH ELECTRIC CO-OP, INC.,

            Defendant and Appellee.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until January 30, 2023, to prepare, file, and serve the Appellant's brief.

DATED this December 29, 2022



                                                                           Bowen Greenwood
                                                                           Clerk of the Supreme Court




c:     Timothy Joseph Whalen, Maxon R. Davis, Geoffrey R. Keller



           PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705